Citation Nr: 0623692	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  03-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1957 
and from August 1957 to November 1985.  

This matter originally came before the Board on Veterans' 
Appeals (Board) on appeal from rating determinations of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2002, the RO granted 
service connection for diabetes mellitus, and denied 
entitlement to service connection for hypertension, claimed 
as secondary to diabetes.

In a February 2004 decision, the Board denied service 
connection for hypertension.  

The veteran appealed the Board's decision.  In July 2005, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the matter to the 
Board for compliance with a Joint Motion for Remand.  

In his July 2003 written argument, presented to the Board, 
the veteran's representative expressed disagreement with the 
effective date for the grant of service connection for the 
veteran's diabetes mellitus.  As this argument was made more 
than one year after the January 2002 rating decision, and was 
not presented to the activity that entered the determination, 
it does not appear to meet the requirements for a notice of 
disagreement.  38 U.S.C.A. § 7105(b)(1) (West).  This matte 
is referred to the RO and VA's Appeals Management Center 
(AMC) for appropriate action.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In its Joint Motion for Remand, the parties agreed that VA's 
M-21 reflected VA's acknowledgement of a possible linkage 
between certain types of hypertension and diabetes mellitus.  
See M21-1, Part VI, Para 11.28, rescinded M21-1MR, Part III, 
IV and V change Dec. 13, 2005.

The parties further noted the Court's holding in Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004), wherein it was held 
that VA was obligated to address whether an examination is 
required where the record before the Secretary contains 
competent evidence of persistent or recurrent symptoms and 
evidence indicating a possibility that those symptoms may be 
associated with his active service.  The parties noted that 
the Board did not address whether the VA manual cited above 
would ostensibly provide the possible association required in 
Duenas.  

The current record contains competent medical evidence of 
hypertension, and service connection is in effect diabetes.  
The joint motion establishes that M-21 provisions provide 
competent evidence of a possible link between diabetes and 
hypertension.  In such a case, an examination is needed to 
determine whether the service connected diabetes caused or 
aggravated the claimed hypertension.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current hypertension.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current hypertension, was caused 
or aggravated (made permanently worse) by 
diabetes mellitus; or is otherwise the 
result of a disease or injury in service?  
The examiner should provide a rationale 
for these opinions.

The veteran is advised that this 
examination is necessary to decide his 
claim.  Failure to report for the 
examination without good cause could 
result in the denial of the claim.

2.  After ensuring that the examination 
report contains all requested opinions 
and rationales, readjudicate the claim.  
If it is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

